department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list seltlep ra te xoooooxxx xxxxkxxxk xxxxkxxx xxxxxxx xxxxxxkx xxxxxkxx xxxkxxxx yooxkkkx xxxxxkxk xxxxxxx xoooooxkx poooookx mxkxkkkkx kkk kkk xxxxxxkxxxxxkkx xxxxxxxkxxkxxkxkxk legend taxpayer a ira x account y financial_institution f financial_institution g amount k date date date physician s dear xxxxxxx this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is years old taxpayer a maintained individual_retirement_account ira x with financial_institution f taxpayer a represents that amount k was distributed page from ira x on date taxpayer a asserts that her failure to accomplish a rollover of amount k within the 60-day period prescribed by sec_408 d of the code was due to a medical_condition which impaired her decision making ability taxpayer a represents that amount k was deposited in account y at financial_institution g on date she asserts that amount k remains in account y at financial_institution g and has not been used for any other purpose on date taxpayer a was hospitalized for bleeding in her brain on date approximately one week later she contacted financial_institution f by telephone and made a request to have amount k transferred to her non-ira account at financial_institution g on date amount k was transferred to account y taxpayer a represents that she did not remember requesting the transfer of amount k and only became aware of the transaction after she received a form 1099-r taxpayer a has submitted documentation reflecting that she was diagnosed with memory loss due to a right frontal hemorrhage on date she submitted a letter from physician s her neurologist which documents her state of mental health during the day period physician a also asserts that taxpayer a was temporarily incompetent during this period based on the facts and representations stated above taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 d of the code regarding amount k sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 d b of the code provides that sec_408 d does not page apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 d d of the code provides a similar 60-day rollover period for partial rollovers sec_408 d i of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation taxpayer a submitted is consistent with her assertion that her failure to accomplish a timely rollover of amount k was caused by her medical_condition which impaired her decision making ability during the 60-day period therefore pursuant to sec_408 d i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount k taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount k into a rollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contribution contributing amount k into one or more iras described in code sec_408 will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact xxxxxxx id at se please address all correspondence to xxxxxxx sincerely yours denechlfactih donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
